         Case 4:18-cv-04662-YGR Document 87 Filed 07/10/20 Page 1 of 4




 1 BRADLEY S. PHILLIPS (State Bar No. 85263)
   brad.phillips@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 3 Los Angeles, California 90071-3426
   Telephone:    (213) 683-9100
 4 Facsimile:    (213) 687-3702

 5 BRYAN H. HECKENLIVELY (State Bar No. 279140)
   bryan.heckenlively@mto.com
 6 ALISON KAROL SIGURDSSON (State Bar No. 308043)
   alison.sigurdsson@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 8 San Francisco, California 94105
   Telephone:     (415) 412-4000
 9 Facsimile:     (415) 415-4077

10
   Attorneys for Defendants Leslie Wong, and
11 Jennifer Summit

12
                                  UNITED STATES DISTRICT COURT
13
                                 NORTHERN DISTRICT OF CALIFORNIA
14
                                        OAKLAND DIVISION
15

16
     RABAB ABDULHADI,                              Case No. 4:18-cv-04662-YGR
17
                    Plaintiff,                     DEFENDANTS’ RESPONSE TO NOTICE
18                                                 OF PLAINTIFF’S CURRENT ADDRESS
              vs.                                  AND TELEPHONE NUMBER PER
19                                                 COURT’S JUNE 19, 2020 ORDER
     LESLIE WONG; et al.,
20                                                 [Filed concurrently with Declaration of Alison
                    Defendants.                    Karol Sigurdsson; [PROPOSED] Order]
21
                                                   Judge:    Hon. Gonzalez Rogers
22                                                 Date:     July 14, 2020
                                                   Time:     2:00 PM
23                                                 Crtrm.:   1 (4th Floor)

24

25

26

27

28
     45160016.1                                                     Case No. 4:18-cv-04662-YGR
          DEFENDANTS’ RESPONSE TO NOTICE OF PLAINTIFF’S CURRENT ADDRESS AND TELEPHONE
                             NUMBER PER COURT’S JUNE 19, 2020 ORDER
        Case 4:18-cv-04662-YGR Document 87 Filed 07/10/20 Page 2 of 4




 1          Defendants submit this response to raise concerns about the address Plaintiff’s counsel

 2 submitted for Plaintiff in connection with their motion to withdraw as counsel and in response to

 3 the Court’s June 19, 2020 Order.

 4 1.       Background
 5          On July 1, 2020, Plaintiff’s counsel submitted a notice of Plaintiff’s current address and

 6 telephone number per the Court’s June 19, 2020 order requiring counsel to do so. See ECF Nos.

 7 81, 82. Plaintiff’s notice listed 1600 Holloway Avenue, Room EP 425, San Francisco, CA 94132,

 8 her professional address on the San Francisco State University (“SFSU”) campus. See ECF No.

 9 82. She also listed her SFSU phone number. Id.

10          On July 2, 2020, Defendants’ counsel informed Plaintiff's counsel that CSU objected to

11 Plaintiff using her business address and phone number as her current contact information for two

12 reasons. See Sigurdsson Decl. ¶ 4. First, Defendants informed Plaintiff that her business address

13 and phone number are for business purposes only, and that she may not utilize SFSU mailroom

14 and administrative staff to handle her case-related documents. Second, Defendants expressed

15 concern that Dr. Abdulhadi’s campus address and phone number would not be effective for Dr.

16 Abdulhadi to receive timely case-related notices or personal service, because Dr. Abdulhadi lives

17 in New York and the mail received by her University department is not being physically

18 monitored due to limited on-campus operations in response to COVID-19. Id.
19          Subsequent meet-and-confer correspondence followed, in which Plaintiff requested further

20 information about CSU’s policies and procedures for receipt of personal mail by University

21 employees, expressed concern for her personal safety if required to file her residential address

22 with the Court, and indicated that she would be able to receive case-related notices electronically

23 through the ECF system. See Sigurdsson Decl. ¶ 4, Ex. 1. Plaintiff also offered to utilize the San

24 Francisco address of the California Faculty Association rather than her business address. Id.

25          On July 8, 2020, Defendants provided Plaintiff’s counsel with the multiple CSU policies

26 limiting all University employees’ use of on-campus mail and resources for personal matters. See

27 Sigurdsson Decl. ¶ 4, Ex. 1. In addition to the violation of policy, Defendants continued to

28 express concern about whether Dr. Abdulhadi would receive actual notice or personal service in
                                             -2-                  Case No. 4:18-cv-04662-YGR
        DEFENDANTS’ RESPONSE TO NOTICE OF PLAINTIFF’S CURRENT ADDRESS AND TELEPHONE
                           NUMBER PER COURT’S JUNE 19, 2020 ORDER
        Case 4:18-cv-04662-YGR Document 87 Filed 07/10/20 Page 3 of 4




 1 the absence of providing her physical address to the Court. Id. Defendants offered that Plaintiff

 2 could address the concern about actual notice and personal service in one of two ways. First, she

 3 could (a) sign up for ECF and agree in writing to receive service of all federal filings by ECF and

 4 (b) provide an email address and agree in writing to receive service of all other documents in both

 5 cases by email, with the caveat that the parties would need to establish an arrangement for

 6 personal service of documents (whether at the California Faculty Association address or

 7 elsewhere). Id. Second, Plaintiff could provide her New York address and Defendants would not

 8 object to Plaintiff seeking to file her notice under seal. Id.

 9 2.       Requested Action
10          Defendants remain concerned about their ability to communicate with and serve Plaintiff

11 and ensure that she receives actual notice of court filings and other papers in this litigation. These

12 concerns relate to the facts that Plaintiff resides in New York, has not agreed to register for ECF,

13 and has not provided a reasonable means to ensure she can receive actual notice. Accordingly,

14 Defendants respectfully request that the Court order Plaintiff to file either an amended notice

15 providing her physical address and a phone number where she may be reached, or, alternatively,

16 an amended notice (i) indicating Plaintiff’s agreement to receive service of all federal filings by

17 ECF, (ii) indicating Plaintiff’s agreement to receive service of all other papers by e-mail and

18 providing an e-mail address, and (iii) providing a reasonable alternative to her residential address
19 for effecting personal service on Plaintiff for instances in which personal service is necessary.

20

21 DATED: July 10, 2020                          Respectfully submitted,

22                                               MUNGER, TOLLES & OLSON LLP
23

24
                                                 By:         /s/ Bryan H. Heckenlively
25                                                    BRYAN H. HECKENLIVELY
                                                 Attorneys for Defendants Leslie Wong and Jennifer
26                                               Summit
27

28
                                              -3-                  Case No. 4:18-cv-04662-YGR
         DEFENDANTS’ RESPONSE TO NOTICE OF PLAINTIFF’S CURRENT ADDRESS AND TELEPHONE
                            NUMBER PER COURT’S JUNE 19, 2020 ORDER
        Case 4:18-cv-04662-YGR Document 87 Filed 07/10/20 Page 4 of 4




 1                                        [PROPOSED] ORDER
 2

 3          IT IS HEREBY ORDERED that:

 4          By no later than July ____, 2020, Plaintiff’s Counsel shall file an amended notice with the

 5 Court either providing Plaintiff’s physical address and a phone number where she may be reached,

 6 or, alternatively, an amended notice (i) indicating Plaintiff’s agreement to receive service of all

 7 federal filings by ECF, (ii) indicating Plaintiff’s agreement to receive service of all other papers by

 8 e-mail and providing an e-mail address, and (iii) providing a reasonable alternative to her

 9 residential address for effecting personal service on Plaintiff for instances in which personal

10 service is necessary.

11          It Is So Ordered.
12

13 DATED: July ___, 2020

14

15
                                                         Yvonne Gonzalez Rogers
16                                                 United States District Court Judge
17

18
19

20

21

22

23

24

25

26

27

28
                                             -4-                  Case No. 4:18-cv-04662-YGR
        DEFENDANTS’ RESPONSE TO NOTICE OF PLAINTIFF’S CURRENT ADDRESS AND TELEPHONE
                           NUMBER PER COURT’S JUNE 19, 2020 ORDER
